United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                                                                       June 25, 2007
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                          Clerk


                                 No. 06-10301
                               Summary Calendar


                           ANDREW MACEDONIO CORTEZ,

                                                         Plaintiff-Appellant,

                                     versus

                     P. R. GENUALDO, Badge No. 3052,
                       Fort Worth Police Department,

                                                         Defendant-Appellee.


           Appeal from the United States District Court
                for the Northern District of Texas
                           (4:04-CV-782)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Andrew Macedonio Cortez, Texas prisoner #

1194766, appeals the summary-judgment dismissal of his 42 U.S.C. §

1983 complaint, in which he raised:               an excessive-force claim

against P.R. Genualdo, a police officer with the Fort Worth Police

Department;    and   the    denial   of   his   motion   for   appointment     of

counsel.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     A summary judgment is reviewed de novo.     E.g., Guillory v.

Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).       Such

judgment is appropriate when the record demonstrates “there is no

genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law”.   FED. R. CIV. P. 56(c);

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en

banc).   If the movant meets this burden, the nonmovant must show,

inter alia, a genuine material-fact issue for trial. Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986).   The nonmovant cannot do so

with conclusional allegations, unsubstantiated assertions, or only

a scintilla of evidence.   Little, 37 F.3d at 1075.

     Summary judgment was proper because no record evidence shows

Genualdo committed the assault alleged by Cortez. To the contrary,

Cortez testified he did not see Genualdo assault him and failed to

present any evidence identifying Genualdo as the officer who

allegedly did so.

     The district court did not abuse its discretion in declining

to appoint counsel to represent Cortez.   See Ulmer v. Chancellor,

691 F.2d 209, 212 (5th Cir. 1982).

                                                        AFFIRMED




                                 2